NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAMON TORRES RUELAS,                            No.    20-35899

                Petitioner-Appellant,           D.C. No. 2:18-cv-01222-SU

 v.
                                                MEMORANDUM*
TROY BOWSER, Warden,

                Respondent-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                      Argued and Submitted October 5, 2021
                               Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Ramon Torres Ruelas appeals the district court’s denial of his habeas petition

under 28 U.S.C. § 2254. We review de novo the district court’s denial of § 2254

relief. Carter v. Davis, 946 F.3d 489, 501 (9th Cir. 2019). We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Under the Antiterrorism Act and Effective Death Penalty Act of 1996

(AEDPA), we may only grant habeas relief if the state court’s decision (1) “was

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States”; or (2) “was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). When, as here, the decision of

the highest state court is unreasoned, we “‘look through’ the unexplained decision

to the last related state-court decision that does provide a relevant rationale . . . [and]

then presume that the unexplained decision adopted the same reasoning.” Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018). Here, the last reasoned decision is the decision

of the Oregon circuit court that denied Ruelas’s petition for post-conviction relief in

May 2016.

      To establish ineffective assistance of counsel, Ruelas must show that (1) his

counsel performed deficiently and (2) counsel’s deficient performance prejudiced

him. Strickland v. Washington, 466 U.S. 668, 687 (1984). Under AEDPA, however,

“it is not enough to convince a federal habeas court that, in its independent judgment,

the state-court decision applied Strickland incorrectly. Rather, [Ruelas] must show

that the [Oregon circuit court] applied Strickland to the facts of his case in an

objectively unreasonable manner.” Bell v. Cone, 535 U.S. 685, 698–99 (2002)

(citation omitted).


                                            2
      In this case, the state court’s conclusion that Ruelas had not carried his burden

under either Strickland prong with respect to counsel’s investigation and use of lay

and expert testimony was not an unreasonable application of Strickland. In reaching

this conclusion, the state court did not make an unreasonable determination of facts.

As to additional lay witnesses, the state court’s factual determinations that some of

these witnesses were not made known to trial counsel before the trial, and that trial

counsel was not provided contact information for others, was not an unreasonable

determination of the facts. See 28 U.S.C. §§ 2254(d)(2), (e)(1). The record also

supports the state court’s reasonable factual determinations that testimony from

other lay witnesses would have been largely duplicative or else was likely to carry

little weight because the trial judge focused on the victims’ credibility. Trial counsel

sought to undermine the victims’ credibility and constructed a defense that Ruelas

was not alone with the victims. While that strategy was unsuccessful, the state court

reasonably concluded that trial counsel was not deficient.

      For substantially the same reasons, it was not objectively unreasonable for the

state court to conclude that there was no “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different” if trial counsel had put forward additional lay testimony at trial.

Strickland, 466 U.S. at 694. The victims gave graphic and consistent testimony

about Ruelas’s abuse and provided descriptions of sexual content in pornographic


                                           3
videos that matched videos located at Ruelas’s residence. The state court could

reasonably conclude that the additional lay witness testimony Ruelas claims should

have been presented would not have changed the result.

      The state court also reasonably concluded that Ruelas had not established

deficient performance or prejudice as to trial counsel’s decision not to use expert

testimony to attack the victims’ credibility. While Ruelas suggests that an expert

could have testified about the “risk that [the victims] were offering implanted

memories or [were] otherwise unreliable,” the state court reasonably determined that

Ruelas’s expert on state habeas review had not identified problems with the victims’

testimony or their memories. Under AEDPA, Ruelas has not shown that the state

court’s determinations are “beyond any possibility for fairminded disagreement.”

Harrington v. Richter, 562 U.S. 86, 103 (2011).

      AFFIRMED.




                                         4